Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 21, 2022

                                    No. 04-21-00233-CV

                    VIA METROPOLITAN TRANSIT AUTHORITY,
                                  Appellant

                                              v.

                                     Manuel FLORES,
                                        Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV06515
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER

       On October 1, 2021, this appeal was submitted on briefs before a panel consisting of
Chief Justice Rebeca C. Martinez, Justice Luz Elena D. Chapa, and Justice Irene Rios. Justice
Chapa has voluntarily recused herself from this appeal. Accordingly, the submission is
withdrawn. This appeal will be submitted on briefs only before this Court on February 11, 2022
before a panel consisting of Chief Justice Rebeca C. Martinez, Justice Irene Rios, and Justice
Liza A. Rodriguez.


       It is so ORDERED on this 21st day of January, 2022.

                                                                        PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court